Broyles, C. J.,
dissenting. I think that the evidence authorized the jury to find that the plaintiff did not know that the defendant signed the note sued on as surety for her husband, but that he believed she signed it as a maker, jointly with her husband. This being true, the verdict in favor of the plaintiff was authorized. Schofield v. Jones, 85 Ga. 816 (11 S. E. 1032); Tuck v. Kellum, 36 Ga. App. 465 (137 S. E. 102); Trammell v. Swift Fertilizer Works, 121 Ga. 778 (49 S. E. 739); Lovelady v. Moss, 50 Ga. App. 652 (179 S. E. 168), and cit.